
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.25


--------------------------------------------------------------------------------

TRANSFER AND SALE AGREEMENT

by and between

HARLEY-DAVIDSON CREDIT CORP.,
as Seller

and

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,
as Purchaser

Dated as of August 1, 2003

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I    DEFINITION   1   Section 1.01.   General.   1
ARTICLE II    TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT
 
1   Section 2.01.   Closing.   1   Section 2.02.   Conditions to the Closing.  
2   Section 2.03.   Assignment of Agreement.   2   Section 2.04.   Subsequent
Contracts.   2
ARTICLE III    REPRESENTATIONS AND WARRANTIES
 
3   Section 3.01.   Representations and Warranties Regarding Seller.   4  
Section 3.02.   Representations and Warranties Regarding Each Contract.   4  
Section 3.03.   Representations and Warranties Regarding the Contracts in the
Aggregate.   7   Section 3.04.   Representations and Warranties Regarding the
Contract Files.   8
ARTICLE IV    PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS
 
8   Section 4.01.   Custody of Contracts.   8   Section 4.02.   Filing.   8  
Section 4.03.   Name Change or Relocation.   8   Section 4.04.   Costs and
Expenses   8   Section 4.05   Sale Treatment   8   Section 4.06   Separateness
from Trust Depositor   8   Section 4.07   Protection of Security Interests   9
ARTICLE V    REMEDIES UPON MISREPRESENTATION
 
9   Section 5.01.   Repurchases of Contracts for Breach of Representations and
Warranties.   9   Section 5.02.   Seller's Repurchase Option.   9
ARTICLE VI    INDEMNITIES
 
9   Section 6.01.   Seller Indemnification.   9   Section 6.02.   Liabilities to
Obligors.   10   Section 6.03.   Tax Indemnification   10   Section 6.04.  
Operation of Indemnities.   10
ARTICLE VII    MISCELLANEOUS
 
10   Section 7.01.   Prohibited Transactions with Respect to the Trust   10  
Section 7.02.   Merger or Consolidation.   10   Section 7.03.   Termination.  
11   Section 7.04.   Assignment or Delegation by Seller.   11   Section 7.05.  
Amendment.   11   Section 7.06.   Notices.   11   Section 7.07.   Merger and
Integration.   11   Section 7.08.   Headings.   12   Section 7.09.   Governing
Law.   12   Section 7.10   No Bankruptcy Petition.   12
EXHIBITS
 
 
Exhibit A
 
Form of Assignment
 
  Exhibit B   Form of Officer's Certificate     Exhibit C   Form of Subsequent
Purchase Agreement    

i

--------------------------------------------------------------------------------

        THIS AGREEMENT, dated as of August 1, 2003, is made by and between
Harley-Davidson Credit Corp., a Nevada corporation, as seller hereunder
(together with its successors and assigns "Harley-Davidson Credit" or "Seller"),
and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (together with its successors and assigns
"Trust Depositor"), as purchaser hereunder.

        WHEREAS, in the regular course of its business, Seller purchases and
services (i) motorcycle conditional sales contracts from Harley-Davidson
motorcycle retailers and (ii) motorcycle promissory note and security agreements
from Eaglemark Savings Bank, each of which contracts provides for installment
payment obligations by or on behalf of the retailer's customer/purchaser and
grants a security interest in the related motorcycle in order to secure such
obligations;

        WHEREAS, Seller and Trust Depositor wish to set forth the terms and
conditions pursuant to which Trust Depositor will acquire from time to time the
"Contract Assets," as hereinafter defined; and

        WHEREAS, Trust Depositor intends concurrently with its purchases from
time to time of Contract Assets hereunder to convey all right, title and
interest in such Contract Assets to Harley-Davidson Motorcycle Trust 2003-3 (the
"Trust") pursuant to the Sale and Servicing Agreement dated as of August 1, 2003
by and among Trust Depositor, Harley-Davidson Credit, as Servicer, the Trust, as
issuer (the "Issuer") and BNY Midwest Trust Company, as Indenture Trustee (as
amended, supplemented or otherwise modified from time to time, the "Sale and
Servicing Agreement"), executed concurrently herewith;

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter set forth, Seller and Trust Depositor agree as follows:

ARTICLE I

DEFINITIONS

        Section 1.01.    General.    Unless otherwise defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Sale and Servicing Agreement.

ARTICLE II

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

        Section 2.01.    Closing.    Subject to and upon the terms and
conditions set forth in this Agreement, Seller hereby sells, transfers, assigns,
sets over and otherwise conveys to Trust Depositor, in consideration of Trust
Depositor's payment of $357,368,327.75 in cash as the purchase price therefor,
(i) all the right, title and interest of Seller in and to the Initial Contracts
listed on the initial List of Contracts in effect on the Closing Date
(including, without limitation, all security interests and all rights to receive
payments which are collected pursuant thereto after the Initial Cutoff Date,
including any liquidation proceeds therefrom, but excluding any rights to
receive payments which were collected pursuant thereto on or prior to the
Initial Cutoff Date), (ii) all rights of Seller under any physical damage or
other individual insurance policy (including a "forced placed" policy, if any)
or any debt cancellation agreement relating to any such Contract, an Obligor or
a Motorcycle securing such Contract, (iii) all security interests in each such
Motorcycle, (iv) all documents contained in the related Contract Files, (v) all
rights of Seller in the Lockbox, Lockbox Account and related Lockbox Agreement
to the extent they relate to the Contracts, (vi) all rights (but not the
obligations) of the Seller under any motorcycle dealer agreements between the
dealers (i.e. originators of certain Contracts) and the Seller, (vii) all rights
of Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (viii) all
proceeds and products of the foregoing (items (i)—(viii), together with the
additional assets referred to in Section 2.04 below which may be transferred
from time to time in respect of Subsequent Contracts, being collectively
referred to herein as the "Contract Assets"). Although Seller and Trust
Depositor agree that any such transfer is intended to be a sale of ownership in
the Contract Assets, rather than the mere granting of a security interest to
secure a borrowing, in the event such transfer is deemed to be of a mere
security interest to secure indebtedness, Seller shall be deemed to have granted
Trust Depositor a perfected first priority security interest in such Contract
Assets and this Agreement shall constitute a security agreement under applicable
law. If such transfer is deemed to be the mere granting of a security interest
to secure a borrowing, Trust Depositor may, to secure Trust Depositor's own
borrowing under the Sale and Servicing Agreement (to the extent that the
transfer of the Contract Assets thereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Contract Assets pledged to Trust Depositor and not released from
the security interest of this Agreement at the time of such pledge and
assignment, and (ii) all proceeds thereof. Such repledge and reassignment may be
made by Trust Depositor with or without a repledge and reassignment by Trust
Depositor of its rights under this Agreement, and without further notice to or
acknowledgment from Seller. Seller waives, to

--------------------------------------------------------------------------------

the extent permitted by applicable law, all claims, causes of action and
remedies, whether legal or equitable (including any right of setoff), against
Trust Depositor or any assignee of Trust Depositor relating to such action by
Trust Depositor in connection with the transactions contemplated by the Sale and
Servicing Agreement.

        Section 2.02.    Conditions to the Closing.    On or before the Closing
Date, Seller shall deliver or cause to be delivered to Trust Depositor each of
the documents, certificates and other items as follows:

        (a)   The initial List of Contracts, certified by the Chairman of the
Board, President or any Vice President of Seller together with an Assignment
substantially in the form attached as Exhibit A hereto.

        (b)   A certificate of an officer of Seller substantially in the form of
Exhibit B hereto.

        (c)   An opinion of counsel for Seller substantially in the form of
Exhibit D to the Sale and Servicing Agreement.

        (d)   A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to Trust Depositor and the Issuer and the
Trustees and stating that such firm has reviewed a sample of the Initial
Contracts and performed specific procedures for such sample with respect to
certain contract terms and identifying those Initial Contracts which do not so
conform.

        (e)   Copies of resolutions of the Board of Directors of Seller or of
the Executive Committee of the Board of Directors of Seller approving the
execution, delivery and performance of this Agreement and the transactions
contemplated hereunder, certified in each case by the Secretary or an Assistant
Secretary of Seller.

        (f)    Officially certified recent evidence of due incorporation and
good standing of Seller under the laws of Nevada.

        (g)   Evidence of proper filing with the appropriate office in Nevada of
a UCC financing statement naming Seller as debtor, naming Trust Depositor as
assignor secured party and the Owner Trust as secured party, and listing the
Contract Assets as collateral as well as evidence of proper filing with the
appropriate office in Delaware of a UCC financing statement naming the Issuer as
debtor, naming the Indenture Trustee, as secured party, and listing the Contract
Assets as collateral.

        (h)   An Officer's Certificate from Seller certifying that the Seller,
on or prior to the Closing Date, has indicated in its computer files, in
accordance with its customary standards, policies and procedures, that the
Contracts have been conveyed to the Trust Depositor pursuant to this Agreement.

        (i)    The documents, certificates and other items described in
Section 2.02 of the Sale and Servicing Agreement, to the extent not already
described above.

        Section 2.03.    Assignment of Agreement.    Trust Depositor has the
right to assign its interest under this Agreement to the Issuer as may be
required to effect the purposes of the Sale and Servicing Agreement, without
further notice to, or consent of, Seller, and the Issuer shall succeed to such
of the rights of Trust Depositor hereunder as shall be so assigned. Seller
acknowledges that, pursuant to the Sale and Servicing Agreement, Trust Depositor
will assign all of its right, title and interest in and to the Contract Assets
and its right to exercise the remedies created by Section 5.01 hereof for
breaches of representations and warranties of Seller contained in Sections 3.01,
3.02, 3.03 and 3.04 hereof to the Issuer and the Indenture Trustee for the
benefit of the Noteholders. Seller agrees that, upon such assignment to the
Issuer and the Indenture Trustee, such representations will run to and be for
the benefit of the Issuer and the Indenture Trustee and the Issuer and the
Indenture Trustee may enforce directly without joinder of Trust Depositor, the
obligations of Seller set forth herein.

        Section 2.04.    Subsequent Contracts.    (a) Subject to and upon the
terms and conditions set forth in paragraph (b) below and in the related
Subsequent Purchase Agreement, Seller hereby agrees to sell, transfer, assign,
set over and otherwise convey to Trust Depositor, in consideration of Trust
Depositor's payment on the related Subsequent Transfer Date of the purchase
price therefor (as set forth in the related Subsequent Purchase Agreement), and
Trust Depositor hereby agrees to purchase, (i) all the right, title and interest
of Seller in and to the Subsequent Contracts listed on the related Subsequent
List of Contracts (including, without limitation, all security interests and all
rights to receive payments which are collected pursuant thereto after the
applicable Subsequent Cutoff Date, including any liquidation proceeds therefrom,
but excluding any rights to receive payments which were collected pursuant
thereto on or prior to such Subsequent Cutoff Date), (ii) all rights of Seller
under any physical damage or other individual insurance policy (including a
"forced placed" policy, if any)

2

--------------------------------------------------------------------------------


or any debt cancellation agreement relating to any such Subsequent Contract, an
Obligor or a Motorcycle securing such Subsequent Contract, (iii) all security
interests in each such Motorcycle, (iv) all documents contained in the related
Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account and
related Lockbox Agreement to the extent they relate to the Subsequent Contracts,
(vi) all rights (but not the obligations) of the Seller under any motorcycle
dealer agreements between the dealers (i.e. originators of certain Subsequent
Contracts) and the Seller, (vii) all rights of Seller to certain rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair agreements and other
items financed under such Subsequent Contracts and (viii) all proceeds and
products of the foregoing (items (i)—(viii), upon consummation of any
above-described purchase, becoming part of the "Contract Assets"). Seller
agrees, subject to the terms and conditions herein applicable to transfers of
Subsequent Contracts, to sell an aggregate Principal Balance of Subsequent
Contracts at or prior to the end of the Funding Period equal to the Pre-Funded
Amount on the Closing Date.

        (b)   Seller shall transfer to Trust Depositor, and Trust Depositor
shall purchase, the Subsequent Contracts and related assets to be transferred on
any Subsequent Transfer Date only upon the satisfaction of each of the following
conditions on or prior to the Subsequent Transfer Date:

          (i)  The Seller shall have provided the Trustees, the Underwriters and
the Rating Agencies with a timely Addition Notice and shall have provided any
information reasonably requested by any of the foregoing with respect to the
Subsequent Contracts;

         (ii)  the Funding Period shall not have terminated;

        (iii)  the Seller shall have delivered to the Trust Depositor a duly
executed Purchase Agreement in substantially the form of Exhibit C hereto (the
"Subsequent Purchase Agreement"), which shall include a Subsequent List of
Contracts listing the Subsequent Contracts being purchased;

        (iv)  as of each Subsequent Transfer Date, neither the Seller nor the
Trust Depositor was insolvent nor will either of them have been made insolvent
by such transfer nor is either of them aware of any pending insolvency;

         (v)  each Rating Agency shall have notified the Trust Depositor and the
Trustees that following such transfer, and the transfer immediately thereafter
of the Subsequent Contracts to the Trust, the Class A-1 Notes and the Class A-2
Notes will be rated in the highest rating category by such Rating Agency and the
Class B Notes will be rated at least "A" by Standard & Poor's and "A2" by
Moody's;

        (vi)  such addition will not result in a material adverse tax
consequence to the Issuer or the Noteholders as evidenced by an Opinion of
Counsel to be delivered by the Seller to the Issuer, the Trustees, and the
Underwriters;

       (vii)  the Seller shall have delivered to the Rating Agencies and to the
Underwriters one or more opinions of counsel (or bring-downs of opinions of
counsel delivered on the Closing Date) with respect to the transfer of the
Subsequent Contracts substantially in the form of the opinions of counsel
delivered to such Persons on the Closing Date;

      (viii)  the Seller shall have taken any action necessary to maintain the
first perfected ownership interest of the Trust in the Trust Corpus and the
first perfected security interest of the Trust Depositor in the Contract Assets,
the Trust in the Trust Corpus and the Indenture Trustee in the Reserve Fund
Deposits; and

        (ix)  no selection procedures believed by the Seller to be adverse to
the interests of the Noteholders shall have been utilized in selecting the
Subsequent Contracts.

        (c)   Seller agrees to pay all reasonable out-of-pocket expenses in
connection with any request for the conveyance of Subsequent Contracts, whether
or not such conveyance is actually consummated.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

        Seller makes the following representations and warranties, on which
Trust Depositor will rely in purchasing the initial Contract Assets on the
Closing Date (and any Subsequent Contracts on the related Subsequent Transfer
Date) and concurrently reconveying the same to the Trust, and on which the
Trust, the Indenture Trustee and the Noteholders will rely under the Sale and
Servicing Agreement. Such representations speak as of the execution and

3

--------------------------------------------------------------------------------


delivery of this Agreement and as of the Closing Date in the case of the Initial
Contracts, and as of the applicable Subsequent Transfer Date in the case of
Subsequent Contracts, but shall survive the sale, transfer and assignment of the
Contracts to the Trust and the pledge of the Contracts to the Indenture Trustee.
The repurchase obligation of Seller set forth in Section 5.01 below and in
Section 7.08 of the Sale and Servicing Agreement constitutes the sole remedy
available for a breach of a representation or warranty of Seller set forth in
Section 3.02, 3.03 or 3.04 of this Agreement.

        Section 3.01.    Representations and Warranties Regarding
Seller.    Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, in the case of the Initial Contracts,
and as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

        (a)    Organization and Good Standing.    Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged. Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor. Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

        (b)    Authorization; Binding Obligation.    Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party. This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligation of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors' rights
generally and by the availability of equitable remedies.

        (c)    No Consent Required.    Seller is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

        (d)    No Violations.    Seller's execution, delivery and performance of
this Agreement and the other Transaction Documents to which the Seller is a
party will not violate any provision of any existing law or regulation or any
order or decree of any court or the Articles of Incorporation or Bylaws of
Seller, or constitute a material breach of any mortgage, indenture, contract or
other agreement to which Seller is a party or by which Seller or any of Seller's
properties may be bound.

        (e)    Litigation.    No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

        (f)    State of Incorporation; Name; No Changes.    Seller's state of
incorporation is the State of Nevada. Seller's exact legal name is as set forth
in the first paragraph of this Agreement. Seller has not changed its name
whether by amendment of its Articles of Incorporation, by reorganization or
otherwise, and has not changed its state of incorporation, within the four
months preceding the Closing Date.

        (g)    Operations.    Approximately 5.0% of the aggregate principal
balance of contracts financed from time to time by the Seller are secured by
motorcycles manufactured by Buell.

        (h)    Solvency.    The Seller, after giving effect to the conveyances
made by it hereunder, is Solvent.

        Section 3.02.    Representations and Warranties Regarding Each
Contract.    Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Initial Contracts, and as of the applicable Subsequent Transfer Date, in
the case of Subsequent Contracts, that:

4

--------------------------------------------------------------------------------

        (a)    List of Contracts.    The information set forth in the List of
Contracts (or Subsequent List of Contracts, in the case of Subsequent Contracts)
is true, complete and correct in all material respects as of the Initial Cutoff
Date or applicable Subsequent Cutoff Date, as the case may be.

        (b)    Payments.    As of the Initial Cutoff Date or applicable
Subsequent Cutoff Date, as the case may be, the most recent scheduled payment
with respect to any Contract either had been made or was not delinquent for more
than 30 days. To the best of Seller's knowledge, all payments made on each
Contract were made by the respective Obligor.

        (c)    No Waivers.    As of the Closing Date (or the applicable
Subsequent Transfer Date, in the case of Subsequent Contracts), the terms of the
Contracts have not been waived, altered or modified in any respect, except by
instruments or documents included in the related Contract File.

        (d)    Binding Obligation.    Each Contract is a legal, valid and
binding payment obligation of the Obligor thereunder and is enforceable in
accordance with its terms, except as such enforceability may be limited by
insolvency, bankruptcy, moratorium, reorganization, or other similar laws
affecting the enforcement of creditors' rights generally.

        (e)    No Defenses.    No Contract is subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, and
the operation of any of the terms of such Contract or the exercise of any right
thereunder will not render the Contract unenforceable in whole or in part or
subject to any right of rescission, setoff, counterclaim or defense, including
the defense of usury, and no such right of rescission, setoff, counterclaim or
defense has been asserted with respect thereto.

        (f)    Insurance.    As of the origination date of each Contract (or the
applicable Subsequent Transfer Date in the case of Subsequent Contracts), the
related Motorcycle securing each Contract is covered by physical damage
insurance (i) in an amount not less than the value of the Motorcycle at the time
of origination of the Contract, (ii) naming Seller as a loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks covered by comprehensive coverage, and all premiums
due on such insurance have been paid in full from the date of the Contract's
origination.

        (g)    Origination.    Either (i) Contracts were originated by a
Harley-Davidson motorcycle dealer in the regular course of its business which
dealer had all necessary licenses and permits to originate the Contracts in the
state where such dealer was located, was fully and properly executed by the
parties thereto, and has been purchased by Seller in the regular course of its
business, or (ii) Contracts were originated by Eaglemark Savings Bank in the
regular course of its business which had all necessary licenses and permits to
originate the Contracts in the state where it was located, was fully and
properly executed by the parties thereto, and has been purchased by Seller in
the regular course of its business. Each Contract was sold by such motorcycle
dealer or Eaglemark Savings Bank, as the case may be, to the Seller without any
fraud or misrepresentation on the part of such motorcycle dealer or Eaglemark
Savings Bank.

        (h)    Lawful Assignment.    No Contract was originated in or is subject
to the laws of any jurisdiction whose laws would make the sale, transfer and
assignment of the Contract under this Agreement or under the Sale and Servicing
Agreement or the pledge of the Contract under the Indenture unlawful, void or
voidable.

        (i)    Compliance with Law.    None of the Contracts, the origination of
the Contracts by the dealers or Eaglemark Savings Bank, the purchase of the
Contracts by the Seller, the sale of the Contracts by the Seller to the Trust
Depositor or by the Trust Depositor to the Trust, or any combination of the
foregoing, violated at the time of origination or as of the Closing Date or as
of any Subsequent Transfer Date, as applicable, any requirement of any federal,
state or local law and regulations thereunder, including, without limitation,
usury, truth in lending, motor vehicle installment loan and equal credit
opportunity laws, applicable to the Contracts and the sale of Motorcycles.
Seller shall, for at least the period of this Agreement, maintain in its
possession, available for the Trust Depositor's and the Trustees' inspection,
and shall deliver to Trust Depositor or the Trustee upon demand, evidence of
compliance with all such requirements.

        (j)    Contract in Force.    As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), no Contract has
been satisfied or subordinated in whole or in part or rescinded, and the related
Motorcycle securing any Contract has not been released from the lien of the
Contract in whole or in part.

        (k)    Valid Security Interest.    Each Contract creates a valid,
subsisting and enforceable first priority perfected security interest in favor
of Seller or Eaglemark Savings Bank (as the case may be) in the

5

--------------------------------------------------------------------------------




Motorcycle covered thereby, and such security interest has been assigned by
Eaglemark Savings Bank to Seller (where applicable) and by Seller to the Trust
Depositor. The original certificate of title, certificate of lien or other
notification or evidence (the "Lien Certificate") issued by the body responsible
for the registration of, and the issuance of certificates of title or evidence
relating to, motor vehicles and liens thereon (the "Registrar of Titles") of the
applicable state shows Seller or Eaglemark Savings Bank (as the case may be) as
original secured party under each Contract as the holder of a first priority
security interest in such Motorcycle. With respect to each Contract for which a
written Lien Certificate is provided and has not yet been returned from the
Registrar of Titles, the Seller has received written evidence that such Lien
Certificate showing Seller or Eaglemark Savings Bank as lienholder has been
applied for. Eaglemark Savings Bank's security interest has been validly
assigned by Eaglemark Savings Bank to Seller. Seller's security interest has
been validly assigned by the Seller to the Trust Depositor pursuant to this
Agreement and by the Trust Depositor to the Issuer pursuant to the Sale and
Servicing Agreement. Immediately after the sale, each Contract will be secured
by an enforceable and perfected first priority security interest in the
Motorcycle in favor of the Trust as secured party, which security interest is
prior to all other liens upon and security interests in such Motorcycle which
now exist or may hereafter arise or be created (except, as to priority, for any
lien for taxes, labor, materials or of any state law enforcement agency
affecting a Motorcycle).

        (1)    Capacity of Parties.    All parties to any Contract had the
capacity to execute such Contract and all other documents related thereto and to
grant the security interest purported to be granted thereby.

        (m)    Good Title.    Each Contract was purchased by Seller for value
and taken into possession prior to the Cutoff Date (or the applicable Subsequent
Cutoff Date in the case of Subsequent Contracts) in the ordinary course of its
business, without knowledge that the Contract was subject to a security
interest. No Contract has been sold, assigned or pledged to any person other
than Trust Depositor and the Issuer as the transferee of Trust Depositor, and
prior to the transfer of the Contract to Trust Depositor, Seller had good and
marketable title to each Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest and was the sole owner thereof
and had full right to transfer the Contract to Trust Depositor and to permit
Trust Depositor to transfer the same to the Issuer, and, as of the Closing Date
(or the applicable Subsequent Transfer Date in the case of Subsequent
Contracts), the Issuer will have a first priority perfected security interest
therein.

        (n)    No Defaults.    As of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no default, breach,
violation or event permitting acceleration existed with respect to any Contract
and no event had occurred which, with notice and the expiration of any grace or
cure period, would constitute such a default, breach, violation or event
permitting acceleration under such Contract. Seller has not waived any such
default, breach, violation or event permitting acceleration, and Seller has not
granted any extension of payment terms on any Contract. As of the Initial Cutoff
Date (or the applicable Subsequent Cutoff Date in the case of Subsequent
Contracts), no Motorcycle had been repossessed.

        (o)    No Liens.    As of the Closing Date (or the applicable Subsequent
Transfer Date in the case of Subsequent Contracts) there are, to the best of
Seller's knowledge, no liens or claims which have been filed for work, labor or
materials affecting the Motorcycle securing any Contract which are or may be
liens prior to, or equal with, the lien of such Contract.

        (p)    Installments.    Each Contract has a fixed Contract Rate and
provides for monthly payments of principal and interest which, if timely made,
would fully amortize the loan on a simple-interest basis over its term.

        (q)    Enforceability.    Each Contract contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the collateral of the benefits of
the security.

        (r)    One Original.    Each Contract is evidenced by only one original
executed Contract, which original has been delivered to the Issuer or its
designee on or before the Closing Date (or the applicable Subsequent Transfer
Date in the case of Subsequent Contracts).

        (s)    No Government Contracts.    No Obligor is the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

        (t)    Lockbox Bank.    The Lockbox Bank is the only institution holding
any Lockbox Account for receipt of payments from Obligors, and all Obligors, and
only such Obligors, have been instructed to make payments

6

--------------------------------------------------------------------------------




to the Lockbox Account, and no person claiming through or under Seller has any
claim or interest in the Lockbox Account other than the Lockbox Bank; provided,
however, that other "Trusts" (as defined in the Lockbox Agreement) shall have an
interest in certain other collections therein not related to the Contracts.

        (u)    Obligor Bankruptcy.    At the Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), no Obligor was
subject to a bankruptcy proceeding within the one year preceding such Cutoff
Date.

        (v)    Chattel Paper.    The Contracts constitute tangible chattel paper
within the meaning of the UCC.

        (w)    No Impairment.    Neither the Seller nor the Trust Depositor has
done anything to convey any right to any Person that would result in such Person
having a right to payments due under the Contract or otherwise to impair the
rights of the Trust in any Contract or the proceeds thereof.

        (x)    Contract Not Assumable.    No Contract is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor's
obligations to the Trust Depositor with respect to such Contract.

        Section 3.03.    Representations and Warranties Regarding the Contracts
in the Aggregate.    Seller represents and warrants, as of the execution and
delivery of this Agreement and as of the Closing Date, in the case of the
Initial Contracts, and, if applicable, as of the applicable Subsequent Transfer
Date, in the case of Subsequent Contracts, that:

        (a)    Amounts.    The sum of the aggregate Principal Balances payable
by Obligors under the Contracts as of the Initial Cutoff Date (or the applicable
Subsequent Cutoff Date in the case of Subsequent Contracts), plus the Pre-Funded
Amount as of such date, equals the sum of the principal balance of the Class A-1
Notes, the Class A-2 Notes and the Class B Notes on the Closing Date or the
related Subsequent Transfer Date, as applicable.

        (b)    Characteristics.    The Initial Contracts have the following
characteristics: (i) all the Contracts are secured by Motorcycles; (ii) no
Initial Contract has a remaining maturity of more than 84 months; and (iii) the
final scheduled payment on the Initial Contract with the latest maturity is due
no later than August 2010. Approximately 80.50% of the Principal Balance of the
Initial Contracts as of the Initial Cutoff Date is attributable to loans for
purchases of new Motorcycles and approximately 19.50% is attributable to loans
for purchases of used Motorcycles. No Initial Contract was originated after the
Initial Cutoff Date. No Initial Contract has a Contract Rate less than 3.90%.
The first scheduled payment date of the Contracts (including any Subsequent
Contracts) is due no later than December 2003. The total amount of the Principal
Balance of the Initial Contracts as of the Initial Cutoff Date is attributable
to loans for purchases of Motorcycles manufactured by Harley-Davidson or Buell.

        (c)    Marking Records.    As of the Closing Date (or the applicable
Subsequent Transfer Date in the case of Subsequent Contracts), Seller has caused
the Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust, are owned by the Trust and constitute
security for the Notes.

        (d)    No Adverse Selection.    No selection procedures adverse to
Noteholders have been employed in selecting the Contracts.

        (e)    True Sale.    The transactions contemplated by this Agreement and
the Sale and Servicing Agreement constitute valid sales, transfers and
assignments from Seller to Trust Depositor and from Trust Depositor to the Trust
of all of Seller's right, title and interest in the Contract Assets as of the
Closing Date and any Subsequent Transfer Date, as applicable.

        (f)    All Filings Made.    All filings (including, without limitation,
UCC filings) required to be made by any Person and actions required to be taken
or performed by any Person in any jurisdiction to give the Indenture Trustee a
first priority perfected lien on, or ownership interest in, the Contracts and
the proceeds thereof and the rest of the Trust Corpus have been made, taken or
performed.

        (g)    Delta Loans.    No more than 11.00% of the Principal Balance of
the Contracts as of the end of the Funding Period is attributable to Delta
Loans.

7

--------------------------------------------------------------------------------




        Section 3.04.    Representations and Warranties Regarding the Contract
Files.    Seller represents and warrants as of the execution and delivery of
this Agreement and as of the Closing Date, in the case of the Initial Contracts,
and as of the applicable Subsequent Transfer Date, in the case of Subsequent
Contracts, that:

        (a)    Possession.    Immediately prior to the Closing Date or any
Subsequent Transfer Date, the Servicer will have possession of each original
Contract and the related complete Contract File, and there are and there will be
no custodial agreements relating to the same in effect. Each of such documents
which is required to be signed by the Obligor has been signed by the Obligor in
the appropriate spaces. All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared. The complete Contract File for
each Contract currently is in the possession of the Servicer.

        (b)    Bulk Transfer Laws.    The transfer, assignment and conveyance of
the Contracts and the Contract Files by Seller pursuant to this Agreement or any
Subsequent Purchase Agreement and by Trust Depositor pursuant to the Sale and
Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

ARTICLE IV

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

        Section 4.01.    Custody of Contracts.    The contents of each Contract
File shall be held in the custody of the Servicer for the benefit of the Trust
as the owner thereof in accordance with the Sale and Servicing Agreement.

        Section 4.02.    Filing.    On or prior to the Closing Date and each
Subsequent Transfer Date, Seller shall cause the UCC financing statement(s)
referred to in Section 2.02(g) hereof and in Section 2.02(g) of the Sale and
Servicing Agreement to be filed and from time to time Seller shall take and
cause to be taken such actions and execute such documents as are necessary or
desirable or as Trust Depositor or the Trust may reasonably request to perfect
and protect the Trust Depositor's and the Trust's ownership interest in the
Contract Assets against all other persons, including, without limitation, the
filing of financing statements, amendments thereto and continuation statements,
the execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title. The Seller authorizes the Trust
Depositor to file financing statements describing the Contract Assets as
collateral.

        Section 4.03.    Name Change or Relocation.    (a) During the term of
this Agreement, Seller shall not change its name, identity or structure or state
of incorporation without first giving at least 30 days' prior written notice to
Trust Depositor and to the Trustees.

        (b)   If any change in Seller's name, identity or structure or other
action would make any financing or continuation statement or notice of ownership
interest or lien filed under this Agreement seriously misleading within the
meaning of applicable provisions of the UCC or any title statute, Seller, no
later than five days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Trust Depositor's and
the Trust's interests in the Contract Assets and proceeds thereof. In addition,
Seller shall not change its state of incorporation unless it has first taken
such action as is advisable or necessary to preserve and protect the Trust
Depositor's and the Trusts' interest in the Contract Assets. Promptly after
taking any of the foregoing actions, Seller shall deliver to Trust Depositor and
the Trustees an opinion of counsel stating that, in the opinion of such counsel,
all financing statements or amendments necessary to preserve and protect the
interests of the Trustees in the Contract Assets have been filed, and reciting
the details of such filing.

        Section 4.04.    Costs and Expenses.    Seller agrees to pay all
reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third parties, of (i) Trust
Depositor's, the Issuer's and the Indenture Trustee's right, title and interest
in and to the Contract Assets (including, without limitation, the security
interest in the Motorcycles related thereto) and (ii) the security interests
provided for in the Indenture.

        Section 4.05    Sale Treatment.    Each of Seller and Trust Depositor
shall treat the transfer of Contract Assets made hereunder (including in respect
of Subsequent Contracts) for all purposes (including tax and financial
accounting purposes) as a sale and purchase on all of its relevant books,
records, financial statements and other applicable documents.

        Section 4.06    Separateness from Trust Depositor.    The Seller agrees
to take or refrain from taking or engaging in with respect to the Trust
Depositor each of the actions or activities specified in the "substantive
consolidation"

8

--------------------------------------------------------------------------------


opinion of Winston & Strawn LLP (or in any related certificate of Seller)
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

        Section 4.07    Protection of Security Interests.    The Seller agrees
to deliver an Officer's Certificate to the Owner Trustee and the Indenture
Trustee, as promptly as practicable after the Closing Date (or Subsequent
Transfer Date, as the case may be), and in any event within 60 days thereof,
certifying that the Seller's compliance officer has reviewed the original of
each Initial Contract and each related Contract File, that each Initial Contract
and related Contract File conforms in all material respects with the initial
List of Contracts and each such Contract File is complete, that each document
required be an original, and that the face of each original Initial Contract has
been stamped with the following notation:

        "This Contract/Note is subject to a security interest granted to
Harley-Davidson Motorcycle Trust 2003-3. A UCC1 financing statement covering
this Contract/Note has been filed with the Secretary of State of the State of
Nevada. Such lien will be released only in connection with appropriate filings
in such offices. Consequently, potential purchasers of this Contract/Note must
refer to such filings to determine whether such lien has been released."

ARTICLE V

REMEDIES UPON MISREPRESENTATION

        Section 5.01.    Repurchases of Contracts for Breach of Representations
and Warranties.    Seller hereby agrees, for the benefit of the Issuer, the
Indenture Trustee and the Trust Depositor, that it shall repurchase a Contract
including any Subsequent Contracts (together with all related Contract Assets),
at its Repurchase Price, not later than two Business Days prior to the first
Determination Date after Seller becomes aware, or should have become aware, or
receives written notice from Trust Depositor, either of the Trustees or the
Servicer of any breach of a representation or warranty of Seller set forth in
Article III of this Agreement that materially adversely affects Trust
Depositor's or the Trust's interest in such Contract (without regard to the
benefits of the Reserve Fund) and which breach has not been cured; provided,
however, that with respect to any Contract described on the List of Contracts
with respect to an incorrect unpaid Principal Balance which Seller would
otherwise be required to repurchase pursuant to this Section 5.01 and
Section 7.08 of the Sale and Servicing Agreement, Seller may, in lieu of
repurchasing such Contract, deposit in the Collection Account not later than two
Business Days prior to such Determination Date cash in an amount sufficient to
cure any deficiency or discrepancy; and provided further that with respect to a
breach of a representation or warranty relating to the Contracts in the
aggregate and not to any particular Contract, Seller may select Contracts
(without adverse selection) to repurchase such that had such Contracts not been
reconveyed by Trust Depositor and included as part of the Trust there would have
been no breach of such representation or warranty; provided further that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with the Sale and Servicing Agreement, shall
be deemed to be a breach materially and adversely affecting the Trust's interest
in the Contracts or in the related Contract Assets. Notwithstanding any other
provision of this Agreement, the obligation of Seller under this Section 5.01
and under Section 7.08 of the Sale and Servicing Agreement shall not terminate
upon a Service Transfer pursuant to Article VIII of the Sale and Servicing
Agreement.

        Section 5.02.    Seller's Repurchase Option.    On written notice to the
Owner Trustee and the Indenture Trustee at least 20 days prior to a Distribution
Date, provided the Pool Balance is then less than 10% of the Aggregate Principal
Balance as of the Closing Date, Seller may (but is not required to) repurchase
from the Trust on that Distribution Date all outstanding Contracts (and related
Contract Assets) at a price equal to the aggregate unpaid principal balance of
the Notes on the previous Distribution Date plus the aggregate of the Note
Interest Distributable Amount for the current Distribution Date, the
Reimbursement Amount (if any) as well as accrued and unpaid Monthly Servicing
Fees and Indenture Trustee Fee to the date of such repurchase. Such price will
be deposited in the Collection Account not later than one Business Day before
such Distribution Date, against the Trustees' release of the Contracts and
Contract Files as described in Section 7.10 of the Sale and Servicing Agreement.

ARTICLE VI

INDEMNITIES

        Section 6.01.    Seller Indemnification.    Seller will defend and
indemnify Trust Depositor, the Trust, the Trustees, any agents of the Trustees
and the Noteholders against any and all costs, expenses, losses, damages,

9

--------------------------------------------------------------------------------

claims and liabilities, joint or several, including reasonable fees and expenses
of counsel and expenses of litigation arising out of or resulting from (i) this
Agreement or the use, ownership or operation of any Motorcycle by Seller or the
Servicer or any Affiliate of either, (ii) any representation or warranty or
covenant made by Seller in this Agreement being untrue or incorrect (subject to
the second sentence of the preamble to Article III of this Agreement above), and
(iii) any untrue statement or alleged untrue statement of a material fact
contained in the Prospectus or in any amendment thereto or the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement was made in conformity with information
furnished to Trust Depositor by Seller specifically for use therein.
Notwithstanding any other provision of this Agreement, the obligation of Seller
under this Section 6.01 shall not terminate upon a Service Transfer pursuant to
Article VIII of the Sale and Servicing Agreement and shall survive any
termination of that agreement or this Agreement.

        Section 6.02.    Liabilities to Obligors.    No obligation or liability
to any Obligor under any of the Contracts is intended to be assumed by the
Trustees, the Trust or the Noteholders under or as a result of this Agreement
and the transactions contemplated hereby.

        Section 6.03.    Tax Indemnification.    Seller agrees to pay, and to
indemnify, defend and hold harmless the Trust Depositor, the Trust, the Trustees
or the Noteholders from, any taxes which may at any time be asserted with
respect to, and as of the date of, the transfer of the Contracts to Trust
Depositor hereunder and the concurrent reconveyance to the Trust and the further
pledge by the Trust to the Indenture Trustee, including, without limitation, any
sales, gross receipts, general corporation, personal property, privilege or
license taxes (but not including any federal, state or other taxes arising out
of the creation of the Trust and the issuance of the Notes) and costs, expenses
and reasonable counsel fees in defending against the same, whether arising by
reason of the acts to be performed by Seller under this Agreement or the
Servicer under the Sale and Servicing Agreement or imposed against the Trust, a
Noteholder or otherwise. Notwithstanding any other provision of this Agreement,
the obligation of Seller under this Section 6.03 shall not terminate upon a
Service Transfer pursuant to Article VIII of the Sale and Servicing Agreement
and shall survive any termination of this Agreement.

        Section 6.04.    Operation of Indemnities.    Indemnification under this
Article VI shall include, without limitation, reasonable fees and expenses of
counsel and expenses of litigation. If Seller has made any indemnity payments to
Trust Depositor or the Trustees pursuant to this Article VI and Trust Depositor
or the Trustees thereafter collects any of such amounts from others, Trust
Depositor or the Trustees will repay such amounts collected to Seller, except
that any payments received by Trust Depositor or the Trustees from an insurance
provider as a result of the events under which the Seller's indemnity payments
arose shall be repaid prior to any repayment of the Seller's indemnity payment.

ARTICLE VII

MISCELLANEOUS

        Section 7.01.    Prohibited Transactions with Respect to the
Trust.    Seller shall not:

        (a)   Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes;

        (b)   Purchase any Notes in an agency or trustee capacity; or

        (c)   Except in its capacity as Servicer as provided in the Sale and
Servicing Agreement, lend any money to the Trust.

        Section 7.02.    Merger or Consolidation.    (a) Except as otherwise
provided in this Section 7.02, Seller will keep in full force and effect its
existence, rights and franchises as a Nevada corporation, and will obtain and
preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement and of any of the Contracts and to
perform its duties under this Agreement.

        (b)   Any person into which Seller may be merged or consolidated, or any
corporation or other entity resulting from such merger or consolidation to which
Seller is a party, or any person succeeding to the business of Seller, shall be
the successor to Seller hereunder, without the execution or filing of any paper
or any further act on the part of any of the parties hereto, anything herein to
the contrary notwithstanding.

10

--------------------------------------------------------------------------------


        (c)   Upon the merger or consolidation of the Seller as described in
this Section 7.02, the Seller shall provide Standard & Poor's and Moody's notice
of such merger or consolidation within thirty (30) days after completion of the
same.

        Section 7.03.    Termination.    This Agreement shall terminate (after
distribution of any Note Distributable Amount due pursuant to Section 7.05 of
the Sale and Servicing Agreement) on the Distribution Date on which the
principal balance of the Class A-1 Notes, Class A-2 Notes and the Class B Notes
is reduced to zero; provided, that Seller's representations and warranties and
indemnities by Seller shall survive termination.

        Section 7.04.    Assignment or Delegation by Seller.    Except as
specifically authorized hereunder, Seller may not convey and assign or delegate
any of its rights or obligations hereunder absent the prior written consent of
Trust Depositor and the Trustees, and any attempt to do so without such consent
shall be void.

        Section 7.05.    Amendment.    (a) This Agreement may be amended from
time to time by Seller and Trust Depositor, with notice to the Rating Agencies,
but without the consent of the Trustees or any of the Noteholders to correct
manifest error, to cure any ambiguity, to correct or supplement any provisions
herein or therein which may be inconsistent with any other provisions herein,
therein or in the Prospectus, as the case may be, or to add any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement or the Prospectus;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel for Seller acceptable to the Trustees, adversely affect the interests of
any Noteholder.

        (b)   This Agreement may also be amended from time to time by Seller and
Trust Depositor, with the consent of the Modified Required Holders, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Indenture Trustee for the benefit of Noteholders; provided, however, that no
such amendment or waiver shall (a) reduce in any manner the amount of, or delay
the timing of, collections of payments on the Contracts or distributions which
are required to be made on any Note or (b) reduce the aforesaid percentage
required to consent to any such amendment, without the consent of the holders of
all Notes then outstanding.

        (c)   Promptly after the execution of any amendment or consent pursuant
to this Section 7.05, Trust Depositor shall furnish written notification of the
substance of such amendment and a copy of such amendment to each Trustee and
each Rating Agency.

        (d)   It shall not be necessary for the consent of Noteholders under
this Section 7.05 to approve the particular form of any proposed amendment, but
it shall be sufficient if such consent shall approve the substance thereof. The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Noteholders shall be subject to such reasonable
requirements as the Trustees may prescribe.

        (e)   Upon the execution of any amendment or consent pursuant to this
Section 7.05, this Agreement shall be modified in accordance therewith, and such
amendment or consent shall form a part of this Agreement for all purposes, and
every holder of Notes theretofore or thereafter issued hereunder shall be bound
thereby.

        Section 7.06.    Notices.    All notices, demands, certificates,
requests and communications hereunder ("notices") shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) one
Business Day after delivery to an overnight courier, or (c) on the date
personally delivered to an Authorized Officer of the party to which sent, or
(d) on the date transmitted by legible telecopier transmission with a
confirmation of receipt, in all cases addressed to the recipient at the address
for such recipient set forth in the Sale and Servicing Agreement.

        Each party hereto may, by notice given in accordance herewith to each of
the other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

        All communications and notices pursuant hereto to Noteholders shall be
in writing and delivered or mailed at the address shown in the Note Register.

        Section 7.07.    Merger and Integration.    Except as specifically
stated otherwise herein, this Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement. This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

11

--------------------------------------------------------------------------------


        Section 7.08.    Headings.    The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

        Section 7.09.    Governing Law.    This Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
Illinois.

        Section 7.10.    No Bankruptcy Petition.    The Seller covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all amounts owing in respect of all outstanding Securities, as well as
any other amounts distributable or payable from the Trust Estate, together with
any other amounts owing in respect of obligations of the Trust Depositor, it
will not institute against, or solicit or join in or cooperate with or encourage
any Person to institute against, the Trust Depositor or the Trust, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United State or any State of
the United States. This Section 7.10 shall survive termination of this
Agreement.

[signature page follows]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first written above.


 
HARLEY-DAVIDSON CUSTOMER FUNDING CORP.
 
By:
/s/  PERRY A. GLASSGOW      

--------------------------------------------------------------------------------

    Printed Name:    Perry A. Glassgow
    Title:    Treasurer
 
HARLEY-DAVIDSON CREDIT CORP.
 
By:
/s/  PERRY A. GLASSGOW      

--------------------------------------------------------------------------------

    Printed Name:    Perry A. Glassgow
    Title:    Treasurer

Signature Page to Transfer and
Sale Agreement

--------------------------------------------------------------------------------

Exhibit A
Transfer and Sale
Agreement

FORM OF ASSIGNMENT

        In accordance with the Transfer and Sale Agreement (the "Agreement")
dated as of August 1, 2003 made by and between the undersigned, as seller
thereunder ("Seller"), and Harley-Davidson Customer Funding Corp., a Nevada
corporation and wholly-owned subsidiary of Seller ("Trust Depositor"), as
purchaser thereunder, the undersigned does hereby sell, transfer, convey and
assign, set over and otherwise convey to Trust Depositor (i) all the right,
title and interest of Seller in and to the Initial Contracts listed on the
initial List of Contracts in effect on the Closing Date (including, without
limitation, all security interests and all rights to receive payments which are
collected pursuant thereto after the Initial Cutoff Date, including any
liquidation proceeds therefrom, but excluding any rights to receive payments
which were collected pursuant thereto on or prior to the Initial Cutoff Date),
(ii) all rights of Seller under any physical damage or other individual
insurance policy (including a "forced placed" policy, if any) or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iii) all security interests in each such Motorcycle,
(iv) all documents contained in the related Contract Files, (v) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to certain Contracts, (vi) all rights (but not the
obligations) of the Seller under any motorcycle dealer agreements between the
dealers (i.e. originators of the Contracts) and the Seller, (vii) all rights of
Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (viii) all
proceeds and products of the foregoing

        This Assignment is made pursuant to and in reliance upon the
representation and warranties on the part of the undersigned contained in
Article III of the Agreement and no others.

        Capitalized terms used herein but not otherwise defined shall have the
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
August 1, 2003 made by and among the undersigned, as servicer, the Trust
Depositor, Harley-Davidson Motorcycle Trust 2003-3, as issuer, and BNY Midwest
Trust Company, as indenture trustee.

A-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Assignment to be
duly executed this    day of August, 2003.


 
HARLEY-DAVIDSON CREDIT CORP.
 
By:
    

--------------------------------------------------------------------------------

    Printed Name:    Perry A. Glassgow
    Title:    Treasurer

A-2

--------------------------------------------------------------------------------

Exhibit B
Transfer and Sale
Agreement

FORM OF OFFICER'S CERTIFICATE

(See Exhibit C to the Sale and Servicing Agreement)

B-1

--------------------------------------------------------------------------------

Exhibit C
Transfer and Sale
Agreement

FORM OF SUBSEQUENT PURCHASE AGREEMENT

        SUBSEQUENT PURCHASE AGREEMENT (the "Agreement"), dated as
of                        ,            , by and among Harley-Davidson Customer
Funding Corp., a Nevada corporation (the "Trust Depositor"), and Harley-Davidson
Credit Corp., a Nevada corporation (the "Seller"), pursuant to the Transfer and
Sale Agreement referred to below.

WITNESSETH:

        WHEREAS, the Trust Depositor and the Seller are parties to the Transfer
and Sale Agreement, dated as of August 1, 2003 (the "Transfer and Sale
Agreement");

        WHEREAS, pursuant to the Transfer and Sale Agreement, the Seller wishes
to sell the Subsequent Contracts to the Trust Depositor, and the Trust Depositor
wishes to purchase the same, for the purchase price set forth in Section 3
below; and

        WHEREAS, the Seller has timely delivered an Addition Notice related to
such conveyance as required in the Sale and Servicing Agreement dated as of
August 1, 2003 among the Seller (in the capacity of Servicer thereunder), the
Issuer as defined therein, the Trust Depositor and the Indenture Trustee as
defined therein (the "Sale and Servicing Agreement").

        NOW, THEREFORE, the Trust Depositor and the Seller hereby agree as
follows:

        Section 1.    Capitalized terms used herein shall have the meanings
ascribed to them in the Sale and Servicing Agreement unless otherwise defined
herein.

        "Subsequent Cutoff Date" shall mean, with respect to the Subsequent
Contracts transferred hereby, [                        ].

        "Subsequent Contracts" shall mean, for purposes of this Agreement, the
Subsequent Contracts listed in the Subsequent List of Contracts attached hereto
as Exhibit A.

        "Subsequent Transfer Date" shall mean, with respect to the Subsequent
Contracts transferred hereby, [                        ].

        Section 2.    Subsequent List of Contracts.    The Subsequent List of
Contracts attached hereto as Exhibit A is a supplement to the initial List of
Contracts attached as Exhibit H to the Sale and Servicing Agreement. The
Contracts listed in the Subsequent List of Contracts constitute the Subsequent
Contracts to be transferred pursuant to this Agreement on the subsequent
Transfer Date.

        Section 3.    Transfer of Subsequent Contracts.    Subject to and upon
the terms and conditions set forth in Section 2.04(b) of the Transfer and Sale
Agreement and this Agreement, Seller hereby sells, transfers, assigns, sets over
and otherwise conveys to Trust Depositor, in consideration of Trust Depositor's
payment of $[            ] as the purchase price therefor, (i) all the right,
title and interest of Seller in and to the Subsequent Contracts listed on the
related Subsequent List of Contracts (including, without limitation, all
security interests and all rights to receive payments which are collected
pursuant thereto after the applicable Subsequent Cutoff Date, including any
liquidation proceeds therefrom, but excluding any rights to receive payments
which were collected pursuant thereto on or prior to such Subsequent Cutoff
Date), (ii) all rights of Seller under any physical damage or other individual
insurance policy (including a "forced placed" policy, if any) or any debt
cancellation agreement relating to any such Subsequent Contract, an Obligor or a
Motorcycle securing such Subsequent Contract, (iii) all security interests in
each such Motorcycle, (iv) all documents contained in the related Subsequent
Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account and
related Lockbox Agreement to the extent they relate to the Subsequent Contracts,
(vi) all rights (but not the obligations) of the Seller under any motorcycle
dealer agreements between the dealers (i.e. originators of certain Subsequent
Contracts) and the Seller, (vii) all rights of Seller to certain rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair agreements and other
items financed under such Subsequent Contracts and (viii) all proceeds and
products of the foregoing. It is the intention of the Seller and the Trust
Depositor that the transfer contemplated by this Agreement shall constitute a
sale of the Subsequent Contracts from the Seller to the Trust Depositor,
conveying good title thereto free and clear of any Liens, and

C-1

--------------------------------------------------------------------------------


that the Subsequent Contracts shall not be part of the Seller's estate in the
event of the filing of a bankruptcy petition by or against Seller under any
bankruptcy or similar law.

        Section 4.    Representations and Warranties of the
Seller.    (a) Seller hereby represents and warrants to the Trust Depositor that
the representations and warranties of Seller in Section 3.01 of the Transfer and
Sale Agreement are true and correct as of the Subsequent Transfer Date.

        (b)   Seller hereby repeats and remakes with respect to the Subsequent
Contracts as of the Subsequent Transfer Date (i) the representations and
warranties of Seller in Sections 3.02, 3.03 and 3.04 of the Transfer and Sale
Agreement, except that, with respect to subsection (b) of Section 3.03,
(A) approximately            % of the Principal Balance of the Contracts as of
the Subsequent Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately    % is attributable to loans for purchases of
used Motorcycles, and (B) no Contract was originated after the Subsequent Cutoff
Date, as well as (ii) covenants to provide the certificate required by
Section 2.02(h) (solely with respect to the Subsequent Contracts).

        (c)   Seller hereby represents and warrants that (a) the aggregate
Principal Balance of the Subsequent Contracts listed on the Subsequent List of
Contracts and conveyed to the Trust Depositor pursuant to this Agreement is
$[                        ] as of the Subsequent Cutoff Date, and (b) the
conditions set forth in Section 2.04(b) of the Transfer and Sale Agreement have
been satisfied as of the Subsequent Transfer Date.

        Section 5.    Ratification of Agreement.    As supplemented by this
Agreement, the Transfer and Sale Agreement is in all respects ratified and
confirmed and, as so supplemented by this Agreement, shall be read, taken and
construed as one and the same instrument.

        Section 6.    Counterparts.    This Agreement may be executed in two or
more counterparts (and by different parties in separate counterparts), each of
which shall be an original but all of which together shall constitute one and
the same instrument.

        Section 7.    Governing Law.    This Agreement shall be construed in
accordance with the laws of the State of Illinois, without reference to its
conflict of law provisions, and the obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws.

C-2

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first written above.


 
HARLEY-DAVIDSON CUSTOMER FUNDING CORP.
 
By:
    

--------------------------------------------------------------------------------

    Printed Name:    Perry A. Glassgow
    Title:    Treasurer
 
HARLEY-DAVIDSON CREDIT CORP.
 
By:
    

--------------------------------------------------------------------------------

    Printed Name:    Perry A. Glassgow
    Title:    Treasurer

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.25

